         Case 2:05-cr-00056-MAK Document 954 Filed 01/06/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        : CRIMINAL ACTION
                                                :
                     v.                         : NO. 05-56-10
                                                :
EDWARD BALL                                     :



                                      MEMORANDUM
KEARNEY, J.                                                                       January 6, 2021

       Prosecutors and accused parties enter into detailed plea agreements presumably because

each expects a benefit from a plea. We enforce plea agreements after extensive questioning of

the accused during a plea hearing to ensure a voluntary and knowing plea and a full

understanding of the waived rights. A defendant often agrees to waive challenging his sentence

in exchange for avoiding trial by pleading guilty with limited exceptions for challenging

sentences above the statutory limits or sentencing guidelines or for ineffective assistance of

counsel. We today review a motion from a formerly incarcerated man seeking to reduce his ten-

year term of supervised release by seven years, citing his rehabilitation and advanced age. But

he agreed at age fifty-five to voluntarily and expressly waive all rights to challenge this sentence

or any other matter relating to the prosecution under any provision of law with limited

exceptions not applying today. He waived his present request. Judge Stengel confirmed his

voluntary and knowing waiver before accepting his plea. Absent evidence of injustice, we

enforce his negotiated waiver of a right reduce his supervised release as fully explained to him

during his plea and then confirmed to be knowingly and voluntarily accepted.
         Case 2:05-cr-00056-MAK Document 954 Filed 01/06/21 Page 2 of 8




I.     Facts

       Our Grand Jury returned a thirty-five count indictment against nineteen defendants in

February 2002 for crimes related to a heroin conspiracy. 1 The Grand Jury charged Edward Ball

with five counts: one count of conspiracy to distribute more than 1 kilogram of heroin within

1000 feet of a federally protected area; one count of using a communication device in

furtherance of drug activity; two counts of distributing heroin; and one count of possessing

heroin with the intent to distribute. 2 Mr. Ball entered a plea agreement with the United States to

plead guilty to conspiracy and using a communication device in furtherance of drug activity. 3 In

exchange, the United States agreed to dismiss the possession and distribution charges. 4

       Mr. Ball signed his plea agreement confirming:


               In exchange for the undertakings made by the government in
               entering this plea agreement, the defendant voluntarily and
               expressly waives all rights to appeal or collaterally attack the
               defendant’s conviction, sentence, or any other matter relating to
               this prosecution, whether such a right or appeal or collateral attack
               arises under 18 U.S.C. § 3742, 28 U.S.C. §1291, 28 U.S.C. §2255,
               or any other provision of law. This waiver is not intended to bar
               the assertion of constitutional claims that the relevant case law
               holds cannot be waived. 5


       Two lines above Mr. Ball’s signature line, the plea agreement confirms Mr. Ball’s

understanding, “I understand I have waived my right to appeal, except as set forth in the

appellate waiver provisions of my plea agreement.” 6

       At the guilty plea colloquy, Judge Stengel asked the United States to summarize the

terms of the plea agreement. 7      The Assistant United States Attorney summarized, “[t]he

defendant agrees to waive all rights to appeal or collaterally attack his conviction or sentence or

any other matter pertaining to the prosecution.” 8 Later in the colloquy, Judge Stengel reviewed

the appellate waiver with Mr. Ball. He asked, “Okay, by pleading guilty under this agreement

                                                2
          Case 2:05-cr-00056-MAK Document 954 Filed 01/06/21 Page 3 of 8




you’d give up all those rights to appeal, that means you can’t appeal from my sentence, unless I

sentence you above the guidelines or above the maximum, which is going to be hard because the

maximum is life, and you could also appeal if the Government appealed, do you understand

that?” 9 Mr. Ball confirmed he understood. 10 Judge Stengel also specified, “[a]nd, that also

means you give up your right to file habeas corpus” and explained habeas corpus to Mr. Ball. 11

Mr. Ball confirmed he understood. 12

        The Assistant United States Attorney also summarized the sentencing implications for

Mr. Ball’s guilty plea. Judge Stengel asked Mr. Ball whether he understood “the total maximum

is life with a mandatory minimum of ten years . . . up to a lifetime of supervised release,” and

Mr. Ball responded, “I understand, yeah.” 13 Judge Stengel asked Mr. Ball a series of questions

to ascertain whether Mr. Ball’s guilty plea was knowing and voluntary, 14 and, satisfied with Mr.

Ball’s answers, he accepted the plea. 15

        Judge Stengel later sentenced Mr. Ball to concurrent prison terms of 180 and 48 months,

followed by concurrent ten and one year terms of supervised release. 16 Mr. Ball served his

prison sentence. He began his term of supervised release on March 30, 2018. His supervised

release will expire on March 30, 2028. 17 Since his release, Mr. Ball has maintained steady

employment and has otherwise complied with the terms of his release, which include drug

testing, in-person reporting, and paying a one-time special assessment. 18 He also reports he has a

good relationship with his probation officer and has surrounded himself with positive support

and stability to ensure his continued success. 19 At sixty-eight years old, he expresses no desire to

return to his past criminal activities. 20




                                                 3
         Case 2:05-cr-00056-MAK Document 954 Filed 01/06/21 Page 4 of 8




II.    Analysis

       Mr. Ball now asks we terminate supervised release seven years early, arguing his good

behavior and age demonstrate a low likelihood of recidivism. 21 The United States opposes,

arguing the appellate waiver in Mr. Ball’s plea agreement confirmed at length before Judge

Stengel bars Mr. Ball from challenging his sentence, and even if it did not, Mr. Ball has not

demonstrated the terms of supervised release impose an undue burden on him, nor has he

demonstrated changes in his circumstances warrant early termination. 22 While we applaud Mr.

Ball’s rehabilitation and hope for his continued success in the future, we agree with the United

States the appellate waiver bars his petition.

       Our Court of Appeals directs us to enforce an appellate waiver in a plea agreement “only

‘if we conclude (1) that the issues [a defendant] pursues on appeal fall within the scope of his

appellate waiver and (2) that he knowingly and voluntarily agreed to the appellate waiver, unless

(3) enforcing the waiver would work a miscarriage of justice.’” 23 We find Mr. Ball’s petition

falls within the scope of his knowing and voluntary waiver, and we further find enforcing the

waiver would not result in a miscarriage of justice.

       Mr. Ball’s petition falls within the scope of his appellate waiver. In United States v.

Oyerinde, our Court of Appeals reviewed Judge Pappert’s order denying early termination of

supervised release to a petitioner whose plea agreement contained an identical appellate waiver

to the one contained in Mr. Ball’s plea agreement. 24 Like Mr. Ball’s appellate waiver, the

appellate waiver in Oyerinde provided:


       [T]he defendant voluntarily and expressly waives all rights to appeal or collaterally attack
       the defendant's conviction, sentence, or any other matter relating to this prosecution,
       whether such a right to appeal or collateral attack arises under 18 U.S.C. § 3742, 28
       U.S.C. § 1291, *112 28 U.S.C. § 2255, or any other provision of law. 25



                                                 4
         Case 2:05-cr-00056-MAK Document 954 Filed 01/06/21 Page 5 of 8




       On appeal, the United States invoked the appellate waiver for the first time, and the

petitioner argued the appeal fell outside the scope of the waiver since he did not appeal or

collaterally attack under one of the identified statutes. 26 Our Court of Appeals rejected the

petitioner’s argument explaining, “[a]t its core, Defendant’s motion for early termination of

supervised release challenged his original sentence by seeking to shorten the term of his

supervised release.” 27 The Court of Appeals held, “Defendant’s appeal from the denial of the

motion for early termination of supervised release likewise implicates his sentence,” and it

granted the United States’ “motion to enforce the appellate waiver because Defendant’s

challenge to his supervised release term falls within the scope of the appellate waiver.”28

Consistent with our Court of Appeals’ decision in Oyerinde, we find the identical appellate

waiver provision in Mr. Ball’s plea agreement bars his petition. 29

       Mr. Ball knowingly and voluntarily agreed to the appellate waiver. Judge Stengel closely

reviewed Mr. Ball’s plea agreement with him during the plea colloquy. He explained to Mr. Ball

he faced life imprisonment and a potential life-term of supervised release. He also explained to

Mr. Ball the plea agreement waived Mr. Ball’s rights to appeal his sentence. Mr. Ball confirmed

he understood these terms. Judge Stengel also asked Mr. Ball several questions about whether

his plea was knowing and voluntary, and Mr. Ball answered these questions to Judge Stengel’s

satisfaction. Mr. Ball does not offer a basis for us to question the voluntariness of his plea, and

we do not find any from our review of the record.

       Enforcing the appellate waiver also does not work a miscarriage of justice. Our Court of

Appeals instructs, “the term ‘miscarriage of justice’ is more a concept than a constant.” 30

Nevertheless, the Court of Appeals directs us to consider several factors in determining whether

enforcing a waiver would work a miscarriage of justice, including: “the clarity of the error, its



                                                 5
           Case 2:05-cr-00056-MAK Document 954 Filed 01/06/21 Page 6 of 8




gravity, its character (e.g., whether it concerns a fact issue, a sentencing guideline, or a statutory

maximum), the impact of the error on the defendant, the impact of correcting the error on the

government, and the extent to which the defendant acquiesced in the result.” 31 Our Court of

Appeals cautions us to apply the miscarriage of justice exception “sparingly and without undue

generosity.” 32

          Mr. Ball does not claim error in Judge Stengel’s sentence, nor does he claim a change in

the applicable sentencing guidelines or statutes or a newly discovered fact.            He does not

demonstrate how the terms of supervised release have negatively interfered with his life, nor

does he identify changes in his life rendering the terms of his release unduly restrictive or

burdensome. While we understand Mr. Ball, at sixty-eight years old, may be less likely to return

to his life of crime, Judge Stengel knew Mr. Ball’s age at the time of sentencing and knew how

old Mr. Ball would be during his supervised release. Judge Stengel, familiar with Mr. Ball’s

long criminal history and the seriousness of the charges against him, thought it appropriate to

sentence then fifty-five-year old Mr. Ball to 180 months imprisonment followed by a ten-year

term of supervised release. We have no basis to find enforcing this sentence to be a miscarriage

of justice.

III.      Conclusion

          We deny Mr. Ball’s petition for early termination of supervised release.




1
    ECF Doc. No. 1.
2
    Id.


                                                  6
            Case 2:05-cr-00056-MAK Document 954 Filed 01/06/21 Page 7 of 8




3
    ECF Doc. No. 915 at 2.
4
    Id. at 2-3.
5
    Id. at 6.
6
    Id. at 9.
7
    Id. at 19.
8
    Id.
9
    Id. at 30.
10
     Id.
11
     Id. at 31-34.
12
     Id.
13
     Id. at 21.
14
     See, e.g., id. at 21-22.
15
     Id. at 47.
16
     ECF Doc. No. 622 at 2-3
17
     ECF Doc. No. 950 at 11.
18
     Id.; ECF Doc. No. 940.
19
     Id.
20
     Id.
21
     Id.
22
     ECF Doc. No. 950.
23
  United States v. Damon, 933 F.3d 269, 272 (3d Cir. 2019) (quoting United States v. Corso,
549 F.3d 921, 927 (3d Cir. 2008).
24
     784 Fed. App’x 111 (2019).
25
     Id. at 111-12.



                                            7
           Case 2:05-cr-00056-MAK Document 954 Filed 01/06/21 Page 8 of 8




26
   The difference in the procedural posture presented in Oyerinde does not change our analysis
because the Court of Appeals seemed to acknowledge the United States could have raised the
appellate waiver and prevailed in the District Court. See id. at 113 n.12 (“The Government’s
decision not to invoke the waiver before the District Court could be explained by a view that the
Government decided that the best way to proceed before the District Court was to address the
merits. This, however, should not preclude them from relying on the appellate waiver to bar
further review.”)
27
     Id.
28
     Id.
29
   We are also mindful of the Crews decision in this District from last November finding the
appellate waiver identical to the provision at issue here and in Oyerinde “does not constitute an
appeal or collateral attack of [the petitioner’s] sentence, which would be covered by the appellate
waiver and, accordingly, we conclude that [the petitioner] did not waive his right to bring the
instant Motion in his Guilty Plea agreement.” United States v. Crews, No. 10-663-5, 2020 WL
6581430 (E.D. Pa. Nov. 10, 2020). In reaching this conclusion, our colleague Padova
distinguished our Court of Appeals’ opinions in United States v. Goodson, 544 F.3d, 529 (3d Cir.
2008) and United States v. Laine, 404 F. App’x 571 (3d Cir. 2010), but did not address the
Court’s 2019 decision in Oyerinde. In light of Oyerinde, we respectfully disagree with the
holding in Crews as the nature of a motion to terminate supervised release is an attempt to
change or alter a sentence. Mr. Ball is asking us to change his sentence. He waived this right
absent the United States’ consent.
30
  United States v. Wilson, 429 F.3d 455, 458 (3d Cir. 2005) (quoting United States v. Teeter, 257
F.3d 14, 26 (1st Cir. 2001)).
31
     Id. (quoting Teeter, 257 F.3d at 26).
32
     Id. (quoting Teeter, 257 F.3d at 26).




                                                8
